Petition for Writ of Mandamus Denied and Memorandum Opinion filed
August 20, 2014.




                                      In The

                    Fourteenth Court of Appeals

                                NO. 14-14-00672-CV



     IN RE HARRIS COUNTY FLOOD CONTROL DISTRICT, Relator


                          ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                        County Civil Court at Law No. 2
                             Harris County, Texas
                         Trial Court Cause No. 955,392

                        MEMORANDUM OPINION

      On August 18, 2014, relator Harris County Flood Control District filed a
petition for writ of mandamus in this court. See Tex. Gov’t Code Ann. §22.221;
see also Tex. R. App. P. 52. In the petition, relator asks this court to compel the
Honorable Theresa Chang, presiding judge of the County Civil Court at Law No. 2
of Harris County, to vacate her August 14, 2014 order granting real parties in
interest’s motion to compel the deposition of Victoria Jimenez.
      Relator has not established that it is entitled to mandamus relief.
Accordingly, we deny relator’s petition for writ of mandamus. We also deny
relator’s motion for emergency stay.


                                                  PER CURIAM

Panel consists of Chief Justice Frost and Justices Christopher and Busby.




                                         2